DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/22 has been entered.  Claim 22 has been amended.  Currently, claims 1-16 and 21-24 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al., (Clin J Am Soc Nephrol 11: June 2016, pages 938-946) in view of Kypros et al (US 2012/0135427) and further in view of Kierdorf et al., (American Journal of Kidney Diseases, Vol 28, No. 5, Suppl 3 (November), 1996: pages S90-S96) (submitted in the IDS filed 12/18/2020).
          Kimmel et al discloses a method of obtaining a urine sample from a subject and measuring the renal stress markers of IGFBP7 and TIMP-2 in the sample and multiplying the values and comparing to that of a cutoff (threshold) and determining acute kidney injury (AKI) (e.g. abstract, pgs 939941, 943, 945).  Kimmel et al discloses that the subject can be a critically ill subject in an ICU or can be a subject having had surgery (e.g. Table 1, page 941 & page 943).  Kimmel et al discloses that the subject can be subjected to hemodynamics (e.g. page 945).  Kimmel et al discloses the markers are measured in ng/ml and that the formula ([TIMP-2]x[IGFBP7])/1000 is used (e.g. abstract).
          Kimmel et al differs from the instant invention in failing to explicitly teach performing the method on an individual subject.
          Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2 and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel et al because Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel.
         Kimmel et al and Kypros et al differ from the instant invention in failing to teach treating the subject with a method or renal replacement therapy that produces less renal stress relative to treatment with intermittent hemodialysis.
         Kierdorf discloses treating a subject with a method of renal replacement therapy (Continuous treatment modalities, such as continuous renal replacement therapies, CCRTs, are well established in the treatment of severely ill patients with ARF (e.g. page S94, 2nd Column ,2nd paragraph) that produces less renal stress relative to treatment with intermittent hemodialysis.  Kierdorf et al teaches that the main advantages of Continuous renal replacement therapies, CRRTs, as opposed to intermittent hemodialysis, IHD, are greater hemodynamicst ability, avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes (abstract). Kierdorf et al also discloses that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT (e.g. page S91).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al because Kimmel et al teaches that the subject may be subjected to hemodynamics and Kierdorf et al teaches that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT and also the avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al.

         Claims 6-7, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (WO 2014/070935).  
         See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
          Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the use of an immunoassay instrument comprising a solid phase and antibodies for the IGFBP7 and/or TIMP-2 immobilized on the solid phase and the use of second antibodies conjugated to a label.
         Anderberg et al teaches that it is known and conventional in the art to utilize a lateral flow assay comprising immobilized antibodies for multiple markers such as IGFRBP7 and TIMP-2 and secondary labeled antibodies used in a sandwich assay for the detection of the markers wherein the instrument comprises a reader, meter and display for quantitating the markers and reporting the results (e.g. pages 15-20, 35-42).  Anderberg et al discloses the device can compare the measurement to a threshold (e.g. page 35). 
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results because Anderberg et al shows that such a device is well known, routine and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results in the modified method of Kimmel et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Vijayan et al., (Am J Kidney Dis. 2016, 68(1), pages 19-28) (submitted in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the subject has sepsis.
Vijayan et al teaches that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI (e.g. page 23, Table 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a subject having sepsis and AKI in the modified method of Kimmel et al because Vijayan et al shows that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a subject having sepsis and AKI in the modified method of Kimmel et al.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (US 2012/0283128) (listed in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the subject is undergoing renal replacement therapy at the time the sample is obtained.
Anderberg et al teaches that it is known in the art that biomarkers such as IGFBP-7 and TIMP-2 can be detected and that such biomarkers can be used in the monitoring of a treatment regime such as renal replacement therapy once the therapy has been started (e.g. abstract, para’s 0106, 0124 and Table 2).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to monitor the renal replacement therapy in the modified method of Kimmel et al with the threshold values in the modified method of Kimmel et al because Anderberg et al shows that it is known and conventional in the art to monitor a therapy once it has been started and that the markers can show improved or worsened prognostic state that can indicate that a particular treatment is or is not efficacious (e.g. para 0106) and one of ordinary skill would apply the modified method of Kimmel et al to a sample obtained from the subject that has been started on the CRRT to determine if the treatment is efficacious.
With respect to claims 13-14 and the value above the threshold and the actions required.  Kimmel et al teaches that results above 2.0 had 11.o times the odds of AKI and therefore one would recognize that when the values were above the cutoff in the subject undergoing the therapy that the therapy was not working efficaciously and therefore the fluid rate would need to be reduced and the protocol would need to be switched.  Also, it is unclear what applicant intends in claim 22 (see 112 (b) rejection supra).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al., Kierdorf et al and Anderberg et al (US 2012/0283128)   applied to claims 1-5, 8-9, 11-14, 16, 21 and 23 above, and further in view of Nava et al (Med Intensiva, 2012l 36(8), pages 540-547).
See above for the teachings of Kimmel et al., Kypros et al., Kierdorf et al., and Anderberg et al.
Kimmel et al., Kypros et al., and Kierdorf et al. and Andeberg et al differ from the instant invention in failing to teach the subject is first undergoing intermittent hemodialysis when the sample is obtained.
Navas et al teaches that it is known and conventional in the art that a subject with renal failure can be undergoing IHD therapy (intermittent hemodialysis) (pg 542, 1st col).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate subjects receiving IHD therapy and to monitor this therapy in the modified method of Kimmel et al because Navas et al teaches that it is known and conventional in the art that subject having renal failure may be receiving IHD therapy and that such therapy can be switched to CCRT if warranted.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating subjects receiving IHD therapy and to monitor this therapy in the modified method of Kimmel et al.

Response to Arguments
Applicant's arguments filed 11/03/22 have been fully considered but they are not persuasive.  
           Applicant argues that the cited references do not teach, suggest or predict using IGFBP7 and/or TIMP-2 to evaluate renal stress in a subject undergoing or in need of RRT, individually or in combination and that none of the references teach, suggest, or predict using IGFBP7 and/or TIMP-2 to determine candidacy for RRT modality that produces less renal stress relative to intermittent hemodialysis.
            This argument is not found persuasive because the primary reference of Kimmel obtaining a urine sample from a subject and measuring the renal stress markers of IGFBP7 and TIMP-2 in the sample and multiplying the values and comparing to that of a cutoff (threshold) and determining acute kidney injury (AKI) (subject in renal stress).  Thus, Kimmel clearly teaches testing for renal stress marker in a subject having AKI and the secondary reference of Kierdorf specifically teaches that it is known and conventional in the art to treat such subjects with CRRTs and teaches the advantages of why one would use CRRTs.  Although, Kierdorf does not specifically state that the CRRTs produce less renal stress relative to treatment with intermittent hemodialysis, Kierdorf is teaching the same exact treatment as currently recited and the combination of the references teaches the detection of the same markers and the same treatment as currently recited and therefore the treatment by CRRT would produce less stress relative to treatment with intermittent hemodialysis and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Further, it is noted that instant claim 1 does not specifically require the subject is or has been treated with intermittent hemodialysis but rather merely recited “a method of renal replacement therapy that produces less renal stress relative to treatment with intermittent hemodialysis”. 
Applicant argues that Kimmel, Kypros, and Kierdorf, individually or in combination, do not teach, suggest or predict use of IGFBP7 and/or TIMP-2 to evaluate or treat renal stress in a subject in need or undergoing RRT.
This argument is not found persuasive because the instant claims (1) as stated supra and in the previous office action Kimmel specifically teaches measuring the concentration of both IGFBP7 and TIMP-2 and correlating the results to AKI and specifically acknowledges that IGFBP7 and TIMP2 are renal stress biomarkers and (2) the applicant is not considering the secondary reference of Kierdorf Kierdorf specifically teaches that it is known and conventional in the art to treat such subjects with CRRTs and teaches the advantages of why one would use CRRTs.  Although, Kierdorf does not specifically state that the CRRTs produce less renal stress relative to treatment with intermittent hemodialysis, Kierdorf is teaching the same exact treatment as currently recited and the combination of the references teaches the detection of the same markers and the same treatment as currently recited and therefore the treatment by CRRT would produce less stress relative to treatment with intermittent hemodialysis and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter.
Applicant argues that Kimmel discloses assessment of risk of imminent AKI and that this is distinct from assessment of renal stress.  Applicant argues that “renal stress” is a distinct condition or concept from AKI.  Applicant states that “Renal stress” is well understood in the art to include a renal status between normal status and renal injury, and in which cells are experiencing stress. In this type of renal stress, renal function is usually not yet impaired, but cell structure and function may or may not be impaired as a result of stress. Renal stress can also occur during AKI or during receiving RRT. Renal stress can occur in a subject who does not have AKI or who is not at increased risk of AKI.
This argument is not found persuasive because there is no specific definition for renal stress provided in applicants specification and the Examiner has been unable to find a definition in the art stating that renal stress is limited to only renal stress between normal status and renal injury in which cells are experiencing stress.  As indicated by the Applicant this is a type of renal stress and not a precise definition of renal stress and as stated supra Kimmel teaches that the markers of IGFBP7 and TIMP-2 are associated with renal stress and as indicated by the applicant renal stress can be associated with AKI.  Also, the arguments of counsel cannot take the place of evidence in the record.  In the instant case the Applicant has not provided any evidence such as an affidavit, references etc to show that renal stress is limited to the definition argued by the Applicant.  As stated supra the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Therefore, given its broadest reasonable interpretation Kimmel is teaching subjects in renal stress. 
           Applicant argues that the subject population of Kimmel are not necessarily in need of RRT or undergoing RRT.
           This argument is not found persuasive because the Examiner has not relied upon Kimmel for teaching treatment with RRT but rather has relied upon Kierdorf et al for teaching that it is known and conventional in the art that subject having AKI can be treated with RRT.  Further, Kimmel et al teaches that the subject may be subjected to hemodynamics (thus implying treatment) and Kierdorf et al teaches that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT and also the avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al.
           Applicant further argues that neither Kypros nor Kierdorf cures the deficiencies of Kimmel and that neither Kypros nor Kierdorf mention renal stress.  
This argument is not found persuasive because the Applicant is arguing the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Kimmel provides no instruction on stratifying patients as suitable for RRT over other treatment regimen, or for one modality of RRT over another. Importantly, one skilled in the art would understand that determination of AKI risk (as in Kimmel) or AKI severity does not automatically determine need for RRT, particularly RRT modality that produces less renal stress relative to treatment with IHD. For example, Ostermann et al. 2016 Blood Purif 42:224-237 (“Ostermann”; enclosed herein) explicitly states that AKI stage is not an indication for RRT per se, and that IGFBP7 and TIMP-2 “were developed to predict AKI but not the need for RRT.” Ostermann, p. 225, 229. Ostermann discloses that “many patients with even stage 3 AKI will have spontaneous recovery without RRT. In addition, some patients may have urgent indications for RRT (e.g., hyperkalemia, fluid overload) without meeting criteria for even stage 2 AKI. Numerous factors should be considered when considering initiation of RRT for AKI (table 2).” /d., p. 225. Based on this understanding, one skilled in the art would not be motivated by Kimmel to determine candidacy for RRT or RRT that produces less renal stress relative to IHD by using IGFBP7 and/or TIMP-2.
This argument is not found persuasive because (1) 103 rejections are not based on one skilled in the art but rather based on one of ordinary skill in the art (2) the applicant is arguing Kimmel individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  (3) there is no disclosure whatsoever in the Ostermann reference concerning the biomarkers IGFBP7 and TIMP-2.   (4) Ostermann et all (submitted in the IDS filed also specifically discloses on page 225 that CRRT is almost exclusively applied to patients in the ICU (same patients as disclosed in Kimmel) and that the decision to use CRRT is well known and conventional in the art.  Therefore, the applicants arguments are not on point.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678